Exhibit 4(cc) TRUST AGREEMENT This TRUST AGREEMENT, dated as of July 31, 2008 (this “Trust Agreement”), between (i) The Empire District Electric Company, a Kansas corporation (the “Depositor”), and (ii) Wells Fargo Bank, National Association, a national banking association, Wells Fargo Delaware Trust Company, a Delaware limited purpose trust company, William L. Gipson, and Gregory A. Knapp, each solely as trustee and not in its or his individual capacity, as trustees (the “Trustees”).The Depositor and the Trustees hereby agree as follows: 1.The trust created hereby (the “Trust”) shall be known as “Empire District Electric Trust III”, in which name the Trustees, or the Depositor to the extent provided herein, may engage in the transactions contemplated hereby, make and execute contracts, and sue and be sued.The Trust is hereby established by the Depositor and the Trustees for the purpose of (i) issuing preferred securities ("Preferred Securities") representing undivided beneficial interests in the assets of the Trust in exchange for cash and investing the proceeds thereof in debentures of the Depositor, (ii) issuing and selling common securities ("Common Securities" and, together with the Preferred Securities, "Trust Securities") representing undivided beneficial interests in the assets of the Trust to the Depositor in exchange for cash and investing the proceeds thereof in additional debentures of the Depositor and (iii) engaging in such other activities as are necessary, convenient or incidental thereto. 2.The Depositor hereby assigns, transfers, conveys and sets over to the Trustees the sum of $10.00.The Trustees hereby acknowledge receipt of such amount in trust from the Depositor, which amount shall constitute the initial trust estate.The Trustees hereby declare that they will hold the trust estate in trust for the Depositor.It is the intention of the parties hereto that the Trust created hereby constitute a statutory trust under Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et seq. (the “Trust Act”), and that this document constitutes the governing instrument of the Trust.The Trustees are hereby authorized and directed to execute and file a certificate of trust in the form of exhibit A attached hereto with the Delaware Secretary of State in accordance with the provisions of the Trust Act. 3.The Depositor and the Trustees will enter into an amended and restated Trust Agreement, satisfactory to each such party and substantially in the form included as an exhibit to the 1933 Act Registration Statement (as defined below), to provide for the contemplated operation of the Trust created hereby and the issuance of the Trust Securities.Prior to the execution and delivery of such amended and restated Trust Agreement, the Trustees shall not have any duty or obligation hereunder or with respect to the trust estate, except as otherwise required by applicable law or as the Depositor directs in order to obtain prior to such execution and delivery any licenses, consents or approvals required by applicable law or otherwise. 4.The Depositor and the Trustees hereby authorize and direct the Depositor, as agent of the Trust, (i) to file with the Securities and Exchange Commission (the “Commission”) and execute, in each case on behalf of the Trust, (a) the
